




Exhibit 10.2.5



FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE AMENDED AND RESTATED
ONEMAIN HOLDINGS, INC. 2013 OMNIBUS INCENTIVE PLAN


This Award Agreement (this “RSU Award Agreement”), dated as of [________],
20[__] (the “Date of Grant”), is made by and between OneMain Holdings, Inc., a
Delaware corporation (the “Company”), and [__________] (the “Participant”).
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Amended and Restated OneMain Holdings, Inc. 2013 Omnibus Incentive Plan (as
may be amended from time to time, the “Plan”). Where the context permits,
references to the Company shall include any successor to the Company.


1. Grant of Restricted Stock Units. The Company hereby grants to the Participant
[______] restricted stock units (the “RSUs”) as outlined in Exhibit A hereto,
subject to all of the terms and conditions of Exhibit A hereto, this RSU Award
Agreement and the Plan.


2. Form of Payment. Except as otherwise provided in the Plan or in Section 8
hereof, each RSU granted hereunder shall represent the right to receive one (1)
share of Common Stock (a “Share”), which shall be delivered to the Participant
pursuant to the applicable schedule set forth in Exhibit A hereto.


3. Restrictions.


(a) The RSUs may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered and shall be subject to a risk of forfeiture
as described in Section 3(c) until the lapse of the Restricted Period (as
defined below) and any additional requirements or restrictions contained in
Exhibit A hereto, this RSU Award Agreement or in the Plan have been otherwise
satisfied, terminated or expressly waived by the Company in writing.


(b) Unless the Restricted Period is previously terminated in accordance with
Section 3(c), the Shares subject to the RSUs shall become deliverable hereunder
(provided, that such delivery is otherwise in accordance with federal and state
securities laws) in accordance with the applicable provisions set forth in
Exhibit A hereto (the period prior to Share delivery, the “Restricted Period”).


(c) Except as otherwise provided under the terms of the Plan or in Exhibit A
hereto, if the Participant’s employment is terminated for any reason (the
“Termination”), this RSU Award Agreement shall terminate and all rights of the
Participant with respect to RSUs that have not vested shall immediately
terminate. Except as otherwise provided under the terms of the Plan or in
Exhibit A hereto, the RSUs that are subject to restrictions upon the date of
termination shall be forfeited without payment of any consideration, and neither
the Participant nor any of the Participant’s successors, heirs, assigns, or
personal representatives shall thereafter have any further rights or interests
in such RSUs.




4. Voting and Other Rights. The Participant shall have no rights of a
stockholder (including the right to distributions or dividends) until Shares are
delivered following vesting of the Participant’s RSUs; provided, that with
respect to the period commencing on the Grant Date and ending on the date on
which the RSUs are no longer outstanding (whether due to delivery of shares or
forfeiture of the RSUs), the Participant shall be eligible to receive: (a) an
amount equal to the product of (i) the number of Shares subject to outstanding
RSUs on the record date of any cash dividend made with respect to an outstanding
share of Common Stock, and (ii) fifty percent (50%) of the amount of the cash
dividend paid with respect to an outstanding share of Common Stock during such
period, which amount shall be paid to the Participant as soon as practicable
following the date such dividend is paid to the holders of shares of Common
Stock, but no later than forty-five (45) days following the end of the quarter
during which any such record date occurs (provided, that, for the avoidance of
doubt, such amount shall be paid even if the underlying RSUs cease to be
outstanding for any reason, including forfeiture, after the record date of such
dividend); and (b) an amount equal to the product of (i) the number of Shares
subject to the RSUs which become deliverable as a result of vesting to Section
3(b) above and (ii) fifty percent (50%) of the amount of cash dividends paid
with respect to an outstanding share of Common Stock with a record date during
the period beginning on the Grant Date and ending on the date on which such RSUs
are delivered, which amount shall be paid to the Participant on the date such
Shares are delivered (provided, that, such amount shall not be paid to the
extent that any RSUs do not become vested and Shares are not delivered). No
interest or other earnings will be credited with respect to such distributions.


5. RSU Award Agreement Subject to Plan. This RSU Award Agreement is made
pursuant to all of the provisions of the Plan, which is incorporated herein by
this reference, and is intended, and shall be interpreted in a manner, to comply
therewith. In the event of any conflict between the provisions of this RSU Award
Agreement and the provisions of the Plan, the provisions of the Plan shall
govern.



S-RSU Award Agreement1[__________]

--------------------------------------------------------------------------------



6. No Rights to Continuation of Employment. Nothing in the Plan or this RSU
Award Agreement shall confer upon the Participant any right to continue in the
employ of the Company or any Affiliate thereof or shall interfere with or
restrict the right of the Company or its Affiliates to terminate the
Participant’s employment any time for any reason whatsoever, with or without
cause.


7. Tax Withholding. The Company shall be entitled to require a cash payment by
or on behalf of the Participant in respect of any sums required or permitted by
federal, state or local tax law to be withheld with respect to the payment of
any RSUs; provided, that, notwithstanding the foregoing, the Participant shall
be permitted, at his or her election, to satisfy the applicable tax obligations
with respect to any RSUs by cashless exercise or net share settlement, pursuant
to which the Company shall withhold from the number of Shares that would
otherwise be issued upon settlement of the RSUs the largest whole number of
Shares with a Fair Market Value equal to the applicable tax obligations.




8. Section 409A Compliance. The intent of the parties is that the payments and
benefits under this RSU Award Agreement be exempt from Section 409A of the Code
as short-term deferrals pursuant to Treasury Regulation Section 1.409A-1(b)(4),
and this RSU Award Agreement shall be interpreted and administered consistent
with such intent; provided, however, that to the extent this payments and
benefits under this RSU Award Agreement are subject to Section 409A of the Code,
the intent of the parties is that such payments and benefits comply with Section
409A of the Code and to the maximum extent permitted, this RSU Award Agreement
shall be interpreted and administered to be in compliance therewith. Each
payment and benefit hereunder shall constitute a “separately identified” amount
within the meaning of Treasury regulation §1.409A-2(b)(2). The Company makes no
representation that any or all of the payments and benefits under this Award
Agreement comply with or are exempt from Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to any such
payments or benefits. The Participant shall be solely responsible for the
payment of any taxes and penalties incurred under Section 409A of the Code.


9. Governing Law. This RSU Award Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choices of laws, of the State of Delaware
applicable to agreements made and to be performed wholly within the State of
Delaware.


10. RSU Award Agreement Binding on Successors. The terms of this RSU Award
Agreement shall be binding upon the Participant and upon the Participant’s
heirs, executors, administrators, personal representatives, transferees,
assignees and successors in interest, and upon the Company and its successors
and assignees, subject to the terms of the Plan.


11. No Assignment. Notwithstanding anything to the contrary in this RSU Award
Agreement, neither this RSU Award Agreement nor any rights granted herein shall
be assignable by the Participant.


12. Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this RSU Award Agreement, including but not limited to all
acts and documents related to compliance with federal and/or state securities
and/or tax laws.


13. Severability. Should any provision of this RSU Award Agreement be held by a
court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
RSU Award Agreement, the balance of which shall continue to be binding upon the
parties hereto with any such modification (if any) to become a part hereof and
treated as though contained in this original RSU Award Agreement. Moreover, if
one or more of the provisions contained in this RSU Award Agreement shall for
any reason be held to be excessively broad as to scope, activity, subject or
otherwise so as to be unenforceable, in lieu of severing such unenforceable
provision, such provision or provisions shall be construed by the appropriate
judicial body by limiting or reducing it or them, so as to be enforceable to the
maximum extent compatible with the applicable law as it shall then appear, and
such determination by such judicial body shall not affect the enforceability of
such provisions or provisions in any other jurisdiction.


14. Entire RSU Award Agreement. This RSU Award Agreement and the Plan contain
the entire agreement and understanding among the parties as to the subject
matter hereof, and supersedes any other agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof.


15. Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.


16. Counterparts; Electronic Signature. This RSU Award Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument.
Your electronic signature of this RSU Award Agreement shall have the same
validity and effect as a signature affixed by your hand.


17. Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.



S-RSU Award Agreement1[__________]

--------------------------------------------------------------------------------



18. Set-Off. The Participant hereby acknowledges and agrees, without limiting
rights of the Company or any Affiliate thereof otherwise available at law or in
equity, that, to the extent permitted by law, the number of Shares due to the
Participant under this RSU Award Agreement may be reduced by, and set-off
against, any or all amounts or other consideration payable by the Participant to
the Company or any of its Affiliates under any other agreement or arrangement
between the Participant and the Company or any of its Affiliates; provided that
any such set-off does not result in a penalty under Section 409A of the Code.




[Signature Page Follows]





S-RSU Award Agreement1[__________]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this RSU Award Agreement as
of the date set forth above.




ONEMAIN HOLDINGS, INC.


By ____________________________


Print Name: _____________________


Title: __________________________






























































































[Company's Signature Page to Restricted Stock Unit Award Agreement]















S-RSU Award Agreement1[__________]

--------------------------------------------------------------------------------





The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing RSU Award Agreement.


PARTICIPANT


Signature ____________________


[__________]




Address: _____________________
_____________________


































































































[Participant’s Signature Page to Restricted Stock Unit Award Agreement]











S-RSU Award Agreement1[__________]

--------------------------------------------------------------------------------







EXHIBIT A






[Intentionally left blank]





S-RSU Award Agreement1[__________]